Citation Nr: 1646228	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy (PN) of the bilateral upper and lower extremities.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for left and right foot disorders.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Utah Department of Veterans and Military Affairs


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1967 to December 1970.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In April and October 2015, the Board remanded these claims to the RO for additional action.  At the time, the appeal included a claim of entitlement to service connection for arthritis.  While these claims were in remand status, by Decision Review Officer decision dated June 2016, the RO granted this claim.  It is thus no longer before the Board for appellate review.  

During the course of this appeal, the Veteran requested a hearing before the Board.  On multiple occasions after the RO acknowledged this hearing request and informed the Veteran of the dates of the scheduled hearings, the Veteran requested postponements thereof.  The RO scheduled the last such hearing for September 2015, but on that date, the Veteran failed to report and did not contact VA regarding his absence.  The Board thus deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015). 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claim of entitlement to service connection for a TBI is addressed in the REMAND portion of this decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have PN in any of his extremities.  

2.  A right knee disorder did not initially manifest in, and is not otherwise related to, the Veteran's service.  

3.  Arthritis of the right knee did not manifest to a compensable degree within a year of the Veteran's discharge from service.  

4.  Hallux valgus initially manifested on the left during service as a callus formation.

5.  No other left or right foot disorder initially manifested in, or is otherwise related to, the Veteran's service.  

6.  The Veteran does not currently have a psychiatric disorder, including PTSD and/or depression.


CONCLUSIONS OF LAW

1.  PN of the bilateral upper and lower extremities was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  A right knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  Left hallux valgus was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  All other left and right foot disorders were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  An acquired psychiatric disorder, including PTSD and/or depression, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA failed to satisfy its duty to notify or there are any outstanding records that need to be obtained on his behalf.  In addition, since requesting and being afforded VA examinations, he has not asserted, and the Board does not find, that the examination reports are inadequate to decide these claims.  No further notification or assistance is thus necessary, other than the issue being remanded.


Analysis

The Veteran seeks grants of service connection for PN in all of his extremities and right knee and right and left foot disorders on a direct basis, as related to his active service.  See 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service).  According to his initial claim for VA compensation submitted in March 2011 and VA Forms 9 (Appeal To Board Of Veterans' Appeals) submitted in March and May 2013, all of these conditions initially manifested within 6 months of his service and the peripheral neuropathy developed secondary to his exposure to Agent Orange, assertions raising the question of whether he is alternatively entitled to service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (certain chronic diseases, to include arthritis, and organic diseases of the nervous system, to include peripheral neuropathy, may be presumed to have been incurred during service if they became disabling to a compensable degree within one year of separation from active duty); see also 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (certain diseases, including early onset peripheral neuropathy, are associated with exposure to herbicide agents and may be presumed to have been incurred during service if such exposure occurred).

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Here, except with regard to the Veteran's left foot, and whether considering these claims on a direct or presumptive basis, the evidence fails to satisfy all elements of a claim for service connection.  

Peripheral Neuropathy

The Veteran claims that he developed PN secondary to chemical agents, including Agent Orange, to which he was exposed during service.  According to written statements he submitted in March 2011 and September 2015, and the medical history he reported in April 2016 during a VA examination, there are articles of record establishing that, while the Veteran served at Fort Ord and Fort Dix, there existed hazardous waste and the groundwater was contaminated.  He cites to medical treatises for the proposition that these substances caused him to develop a neurological condition, the symptoms of which first manifested during service.  He argues that when he served on active duty and prior to the late 1990s, there were no tools to diagnose PN and physicians had little knowledge of how to recognize symptoms of PN.  He further argues that he has never undergone a heavy metals lab test, which would identify the presence of mercury, lead and/or arsenic in his blood, toxins known to cause PN, and the record rules out exposure to any other toxin that might have caused his PN to develop.  

The evidence in the electronic claims file does not corroborate the Veteran's assertion that he has PN, thereby failing to satisfy the current disability element of a service connection claim, a prerequisite for establishing the other elements. 

As the Veteran admitted, he was not diagnosed with PN during active service.  He did, however, serve at Fort Ord in 1968 and Fort Dix in 1970.  While at Fort Ord, he sought treatment for right leg complaints, but an examiner attributed these complaints to varicose veins.  

According to articles the Veteran submitted in support of this claim, in 2009, individuals living in the neighborhood of the former Fort Ord published information encouraging neighbors to get involved in the remediation of what had become a Superfund site.  This article corroborates the Veteran's contention that there were dangerous chemicals, including the herbicide dioxin, and contaminated water at Fort Ord, where he served in 1968.  Other articles the Veteran submitted substantiate that similar toxins and contaminated water existed at Fort Dix, where he served in 1970.

This claim nonetheless fails as there is no evidence of record establishing that the Veteran now has PN.  Despite being notified of the importance of doing so, the Veteran did not identify or submit any records of PN treatment during the course of this appeal in support of this claim.  In addition, in April 2016, when he underwent a VA examination of the peripheral nerves, the examiner specifically found that the Veteran did not have PN of any extremity.  In fact, the examiner and the Veteran engaged in a conversation revealing that the representative might have misinterpreted the Veteran's contentions by filing a claim for service connection for PN.  According to the Veteran, he has problems with his right knee, both feet and arthritis in various joints, but no neurological issues in the upper or lower extremities, including PN.  Based on this conversation, the examiner concluded there was no diagnosis to entertain.      

Inasmuch as there is no evidence - competent or otherwise - diagnosing PN in any extremity, the Board concludes that such disorder was not incurred in or aggravated by active service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule under 38 U.S.C.A. § 5107 is thus not applicable.   

Right Knee

The Veteran claims he injured his right knee on multiple occasions during active service and, since then, has had right knee problems.  According to written statements he submitted in March 2011 and September 2015, the first injury occurred in 1968, during advanced individual training, when he was jogging to the range and fell in a hole, hitting that knee.  Allegedly, he went to sick bay, where personnel recommended a week of sick time, but during that week, he was driven to the range to complete his duties.  

He reportedly reinjured his right knee in 1969 and 1970, first when he hit it on a box of ammunition, next when he hit it participating in helicopter training maneuvers and diving into a mortar fire hole.  In 1969, he again visited sick bay, where they placed ice on his knee and returned him to duty.  In 1970, sick bay personnel placed him on Charge of Quarters for two weeks as his right knee and feet were so swollen, he couldn't get his boots on.  

A report of a VA examination conducted in June 2016 establishes the current disability element of this claim for service connection.  It confirms that the Veteran has a right knee disability diagnosed as osteoarthritis.  

Although service treatment records include no mention of the Veteran's right knee, his statements, considered competent, establish the in-service incurrence element of this claim.  They indicate, during service, he injured his right knee and experienced lay-observable right knee pain. 

There is both unfavorable and favorable evidence of record regarding the nexus element of this claim.  Following the June 2016 VA examination, the examiner issued a written opinion concluding it was less likely than not that the Veteran's current right knee disability was incurred in service or related to an in-service injury.  The examiner based this conclusion on the following: (1) the Veteran's descriptions of his knee injuries (off knee for week following first injury, not placed on light duty following second injury, and resolution of pain within week of third injury); (2) his reported history of recurrent knee pain beginning in the 1990s while working with sprinklers in high school maintenance position (required being on knees), a dislocation of the right knee occurring decades after service, an injury that resolved spontaneously, and a sense of right knee instability, present over the past few years; (3) the absence of evidence of a chronic right knee condition in service and during the 20+ years following service; and (4) June 2016 x-rays showing equally severe osteoarthritis in both knees, suggesting bilateral pathology independent of any right knee injury or injuries.     

The Veteran's assertions represent the only evidence of record relating a right knee disability to his service or establishing the existence of arthritis within a year of discharge from service.  The Veteran is competent to report when, during and after service, he experienced right knee pain as this type of experience is capable of lay observation.  Unfortunately, however, he does not possess a recognized degree of medical knowledge to attribute this pain to a particular disability, including arthritis.  Jandreau, 492 F.3d at 1377. 

In the absence of competent evidence linking the Veteran's right knee disability to his active service or establishing that the right knee arthritis manifested to a compensable degree within a year of service, rather than decades later, the Board concludes that a right knee disability, including osteoarthritis, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  

Left and Right Feet

The Veteran claims he also injured his feet during service.  According to written statements he submitted in March 2011 and September 2015, during marching maneuvers in 1969, he developed hardness on the bottom of his feet due to his combat boots.  He allegedly went to sick bay, where personnel prescribed acid patches, treatment that did not dissolve the hardness.  The Veteran claims he still has hardness on the bottom of his feet, areas which occasionally ache and throb, hinder his ability to walk or stand for prolonged periods of time, and necessitate the wearing of certain types of shoes.  

A report of a VA examination conducted in June 2016 establishes the current disability element of this claim for service connection.  It confirms that the Veteran has right and left foot disabilities, variously diagnosed, including as pes planus (left), hallux valgus (bilateral), hammer toes (left) and subluxation of toes, not otherwise specified (bilateral).

Service treatment records and the Veteran's statements establish the in-service incurrence element of this claim.  The former shows that, during service in 1969, the Veteran received treatment for calluses on his left foot; he received treatment for swollen feet in 1970.  The latter establishes that he experienced foot pain during this time period.

Again, there is both unfavorable and favorable evidence of record regarding the nexus element of this claim.  Following the June 2016 VA examination, the examiner issued a written opinion concluding it was less likely than not that the Veteran's current foot disabilities were incurred in service or related to an in-service injury.  The examiner based this conclusion on the following: (1) service treatment records showing no significant foot injury or pathology; (2) the Veteran's separation examination report, which reflects he answered "no" to ever having had arthritis, bone, joint or other deformity, lameness or foot trouble; (3) his reported history of hammer toes beginning in his 5th decade: (4) his lack of recall of any foot injury other than dropping an ammo box on his left foot, which caused pain for a day or two; (5) his recall of a bunion callus during service; (6) the first evidence of foot pathology shown 41 years after service, when the Veteran referenced callus formation consistent with early bunions; and (7) inadequate documentation to establish whether the Veteran had significant bunions at the time of separation from service.

As the examiner confirmed hallux valgus (bunion) on the left during his examination and noted that callus formation, which the Veteran had in service, is consistent with early bunions, the Board finds this report sufficient to establish the Veteran's entitlement to service connection for left hallux valgus.  It is not necessary to show that the Veteran actually developed the hallux valgus in service only that it initially manifested therein in the form of calluses.  

With regard to all other left and right foot disabilities, the Veteran's assertions represent the only evidence of record establishing the necessary nexus in this case.  Again, although the Veteran is competent to report when he experienced foot pain, he has no medical knowledge to attribute this pain to a particular foot disability.  In the absence of competent evidence linking any other left or right foot disability to the Veteran's active service, the Board concludes that such disability was not incurred in or aggravated by service.

Psychiatric Disorder

The Veteran claims he developed a psychiatric disorder, including PTSD and depression, secondary to three stressors he experienced in service.  To establish entitlement to service connection for PTSD, the record must include medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

According to written statements the Veteran submitted in March 2011, September 2015 and September 2016, the first stressor occurred in 1969, when he was digging a foxhole while on maneuvers and discovered a tank mine from World War I.  An engineer allegedly told him he was lucky it did not explode and, since then, he has had nightmares related to the incident.   

The second stressor reportedly occurred later in 1969, while the Veteran was riding in a convoy and the jeep behind his vehicle overturned, pinning one of its gunners underneath it.  Allegedly, the gunner screamed and then died as others tried to lift the vehicle off of him.  The Veteran is reportedly haunted by this event and occasionally dreams he is the soldier under the vehicle.  

The third stressor reportedly occurred in 1970, when the Veteran was participating in helicopter maneuvers.  Allegedly, the Veteran was struck in the helmet by a helicopter, which left a dent and necessitated that he dive into a mortar hole for safety.  

For the sake of further discussion only, the Board accepts as true that these stressors occurred as alleged.  The Veteran's claim nonetheless fails as there is no diagnosis of record of any psychiatric disorder, including PTSD or depression.  The Veteran underwent a VA mental health examination in April 2016, during which an examiner/clinical psychologist accepted as true the stressors reported above.  She then opined that, based on a lack of psychiatric symptoms and mental health impairment(s), the Veteran does not have PTSD or any other psychiatric disability.  In offering this opinion, the examiner recorded the Veteran's medical history, spoke to his spouse, conducted an appropriate evaluation and reviewed the Veteran's electronic records.  

The Veteran's assertions again represent the only evidence of record diagnosing the claimed disorder.  For the same reasons noted above, his assertions in this regard may not be considered competent.  In the absence of a competent diagnosis of a psychiatric disability, to include PTSD or depression, the Board concludes that such disability was not incurred in or aggravated by service.


ORDER

Service connection for PN of the bilateral upper and lower extremities is denied.  

Service connection for a right knee disorder is denied.  

Service connection for left hallux valgus is granted.  

Service connection for all other left and right foot disorders is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claim of entitlement to service connection for a TBI; however, additional development is needed before the Board can proceed.  

During the course of this appeal, the RO assisted the Veteran by affording him a VA neurological examination.  However, in an October 2016 written statement, the Veteran claims that the report of this examination is inadequate to decide this claim.  Allegedly, without conducting any testing, the examiner found the Veteran does not have a TBI or residuals thereof.  Indeed, in providing the unfavorable opinion, the examiner noted that the Veteran's clinical presentation suggested dementia, but indicated that the Veteran had never undergone a TBI workup.  The Veteran requests that the appropriate testing be conducted before the Board accepts the VA examiner's opinion on the etiology of the Veteran's neurological complaints.  

Accordingly, this claim is REMANDED for the following action:

1.  Return this case to the VA examiner who evaluated the Veteran's neurological complaints in April 2016 for an addendum opinion.  Request the examiner to:

a.  Conduct all testing necessary to determine the etiology of the Veteran's neurological complaints.  

b.  Once testing is complete, offer an opinion as to whether the Veteran has a TBI or residuals thereof and, if so, whether any such condition is at least as likely as not related to the Veteran's service.  

c.  Provide rationale with references to the record.   

d.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc....

2.  Ensure the VA examination report complies with the instructions noted above and, if it does not, return it to the examiner for correction.

3.  Readjudicate.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (requiring all claims remanded by the Board or the United States Court of Appeals for Veterans Claims to be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


